Appeal from an order of an additional Special Term of the Supreme Court appointed by this court under an order directing a judicial inquiry and investigation with respect to the improper practices and abuses by attorneys in Kings County and by persons acting in concert with them. The order appealed from (1) denied a motion made by appellant, a witness who is also a physician, to vacate and rescind the oral order or direction of the Justice conducting the judicial inquiry that appellant produce all his records relating to designated patients upon his return at a future date, and (2) directed appellant to appear on a specified date in order to resume his testimony and to bring with him at that time all those records which he had previously been instructed to produce. Order affirmed, without costs. (Matter of Judicial Inquiry [Anonymous “P”], 8 A D 2d 842.) Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur,